DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 03/10/2022 of:
OLED DISPLAY INCLUDING COLOR FILTER LAYER AND LIGHT-SHIELDING LAYER HAVING AUXILIARY ELECTRODES THEREON

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 03/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-15, 17, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2016/0035803 to Kim et al. (from hereinafter Kim, prior art of record) in view of U.S. Pre-Grant Pub. 2010/0156273 to Utsunomiya et al. (from hereinafter Utsunomiya, prior art of record).
Regarding Claim 1, Kim teaches a display panel (Figs. 1-6 & 9; e.g. see Fig. 2 reproduced below for convenience), comprising an array substrate (e.g. 110; see ¶ [0046-49]), a light-emitting device layer (e.g. 156; see ¶ [0060-64]) disposed on the array substrate (110), and a color filter layer (e.g. 180/182; see ¶ [0070-71]) disposed on the light-emitting device layer (156);
wherein the color filter layer (180/182) comprises a plurality of color resists (180a/180b), a light-shielding layer (182 and/or 284) arranged between two adjacent color resists (180a/180b), and a plurality of auxiliary electrodes (e.g. 260; see ¶ [0055-69 & 76-77]) disposed on the light-shielding layer (182/284); and
260) are electrically connected to a cathode layer (e.g. 158; see ¶ [0055-69 & 76-77]) of the light-emitting device layer (156).

    PNG
    media_image1.png
    437
    464
    media_image1.png
    Greyscale

Kim may not explicitly teach that a resistance value of one of the auxiliary electrodes (260) close to a center of the display panel is less than a resistance value of one of the auxiliary electrodes (260) away from the center of the display panel.
Utsunomiya does teach a similar display panel (e.g. Figs. 1-12) wherein a resistance value of one of the auxiliary electrodes (e.g. 21/22; see ¶ [0056, 63-65, 76, 80, 85, & 90]) close to a center of the display panel is less than a resistance value of one of the auxiliary electrodes (21/22) away from the center of the display panel (see ¶ [0076] teaching “the auxiliary cathode wiring of the organic EL apparatus according to the present embodiment of the invention produces an advantageous effect that is… possible to reduce a voltage drop [e.g. due to a lesser resistance value] at and near the center of the display area 100 and suppress degradation in display quality at and near the center thereof”).  
Therefore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative resistance values as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality (see Utsunomiya ¶ [0076]). 
Furthermore, the claimed arrangement of auxiliary electrodes would have been obvious because Utsunomiya demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing display characteristics of an OLED array (see MPEP § 2144.06).

Regarding Claim 3, Kim and Utsunomiya teach the display panel according to claim 2, wherein a contact area of one of the auxiliary electrodes (Kim 260) close to the center of the display panel and the cathode layer (Kim 158) is greater than a contact area of one of the auxiliary electrodes (Kim 260) away from the center of the display panel and the cathode layer (Kim 158; see Utsunomiya ¶ [0063] teaching “since such an area occupies a small part only, the structure of the cathode 27 of the organic EL apparatus 1 according to the present embodiment of the invention is equivalent to a structure that is made up of a thin film part that is formed in the entire display area 100 and a thick film part that is formed in a grid pattern to overlap the partition wall 77… Thus, the organic EL apparatus 1 according to the present embodiment of the invention can reduce a voltage drop [e.g. due to a greater contact area] at and near the center of the display area 100 and suppress degradation in display quality (e.g., decrease in luminance) at and near the center thereof”).
Furthermore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative contact areas as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality by reducing electrical contact resistance (see Utsunomiya ¶ [0063]). 

Regarding Claim 4, Kim and Utsunomiya teach the display panel according to claim 2, wherein a density of the auxiliary electrodes (Kim 260) close to the center of the display panel is greater than a density of the auxiliary electrodes (Kim 260) away from the center of the display panel (see Utsunomiya ¶ [0090] teaching “the auxiliary cathode wiring may be formed with higher density at and near the center of the display area 100”).
		Furthermore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative densities as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality by reducing electrical contact resistance (see Utsunomiya ¶ [0090]).

Regarding Claim 5, Kim and Utsunomiya teach the display panel according to claim 2, wherein a thickness of each of the auxiliary electrodes (Kim 260) close to the center of the display panel is less than a thickness of each of the auxiliary electrodes (Kim 260) away from the see Utsunomiya ¶ [0056] teaching “[t]he phenomenon of the voltage decrease is especially conspicuous at and near the center of the display area 100… [and] [t]he auxiliary cathode wiring has a function of practically increasing layer thickness at each area where the transparency of the cathode 27 is not required so as to achieve low resistance.”).
		Furthermore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative thicknesses as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality by reducing electrical contact resistance (see Utsunomiya ¶ [0056]).

Regarding Claim 6, Kim and Utsunomiya teach the display panel according to claim 1, wherein the light-shielding layer (Kim 182/284) further comprises a first light-shielding unit (Kim 182) and a second light-shielding unit (e.g. Kim “connection assistance unit” 284; see ¶ [0054-57] teaching that the “bank layer” and “connection assistance unit” may be formed of the same materials including “black resin”) arranged on the first light-shielding unit (182);
wherein the second light-shielding unit (Kim 284) comprises a plurality of second sub light-shielding units (e.g. Kim each 284 between sets of adjacent pixels such as 1PA/2PA; see ¶ [0070-73]); and
wherein the auxiliary electrodes (Kim 260) are arranged on the second sub light-shielding units (Kim 284), and a density of the second sub light-shielding units (284) close to the center of the display panel is greater than a density of the second sub light-Kim 284) away from the center of the display panel  (see Utsunomiya ¶ [0090] teaching “the auxiliary cathode wiring may be formed with higher density at and near the center of the display area 100”).
Furthermore, before the instant application was filed it would have been obvious to modify the second sub light-shielding units (284 and, by extension, the auxiliary electrodes 260 located thereon) of Kim to have the relative densities as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality by reducing electrical contact resistance (see again Utsunomiya ¶ [0090]).

Regarding Claim 7, Kim teaches the display panel according to claim 6, wherein the auxiliary electrodes (Kim 260) are arranged on any of the first sub light-shielding units (Kim 182), and are arranged on the second sub light-shielding units (Kim 284).

Regarding Claim 8, Kim teaches the display panel according to claim 6, wherein a thickness of each of the color resists (180a/180b) is greater than a thickness of the first light-shielding unit (182), and the color resists (180a/180b) are overlapped on the first light-shielding unit (182; see ¶ [0089] teaching that although not illustrated, “it should be noted that the overlapping of the color filter layers in the bank area BA may be employed in various other embodiments… [with] the discrete black matrix 182 between the two sub-pixel areas, at least one of the first color filter 580a and the second color filter 580b can be extended onto the black matrix 182”).  [Emphasis examiner’s]

Regarding Claim 10, Kim teaches the display panel according to claim 1, wherein a thickness of the light-shielding layer (e.g. 182) is equal to a thickness of each of the color resists (180a/180b; as reasonably shown in Fig. 2 of Kim).

Regarding Claim 12, Kim and Utsunomiya teach (all citations reference Kim unless otherwise noted) a method of manufacturing a display panel (see again Fig. 2 reproduced above), comprising:
forming a light-emitting device layer (156) on an array substrate (110);
forming a color filter layer (180/182) on a first substrate (e.g. 190; see ¶ [0046-48, 55, & 59]), wherein the color filter layer (180/182) comprises a plurality of color resists (180a/180b), a light-shielding layer (182 and/or 284) arranged between two adjacent color resists (180a/180b), and a plurality of auxiliary electrodes (260) arranged on the light-shielding layer (182/284); and
aligning (see ¶ [0067]) and bonding the color filter layer (180/182) and the light-emitting device layer (156; see ¶ [0066] teaching “bond the two substrates”), wherein the auxiliary electrodes (260) are electrically connected to a cathode layer (158) of the light-emitting device layer (156);
wherein a resistance value of one of the auxiliary electrodes (260) close to a center of the display panel is less than a resistance value of one of the auxiliary electrodes (260) away from the center of the display panel (see Utsunomiya ¶ [0076] teaching “the auxiliary cathode wiring of the organic EL apparatus according to the present embodiment of the invention produces an advantageous effect that is… possible to reduce a voltage drop at and near the center of the display area 100 and suppress degradation in display quality at and near the center thereof”).
		Furthermore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative resistance values as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality (see Utsunomiya ¶ [0076]).

Regarding Claim 13, Kim teaches the method of manufacturing the display panel according to claim 12, wherein a step of forming the light-shielding layer (Kim 182/284) and the auxiliary electrodes (Kim 260) comprises:
forming a first light-shielding unit (Kim 182) on the first substrate (Kim 190);
forming a second light-shielding unit (Kim 284) on the first light-shielding unit (Kim 182); and
forming the auxiliary electrodes (Kim 260) on the second light-shielding unit (Kim 284);
wherein the first light-shielding unit (Kim 182) comprises a plurality of first sub light-shielding units (e.g. additional units 182 arranged among adjacent pixels of the array, à la Fig. 2);
wherein the second light-shielding unit (Kim 284) comprises a plurality of second sub light-shielding units (e.g. Kim each 284 between sets of adjacent pixels such as 1PA/2PA; see ¶ [0070-73]), and a density of the second sub light-shielding units close to a center of the display panel is greater than a density of the second sub light-shielding units (Kim 284) away from the center of the display panel (see Utsunomiya ¶ [0090] teaching “the auxiliary cathode wiring may be formed with higher density at and near the center of the display area 100”).

Regarding Claim 14, Kim teaches the method of manufacturing the display panel according to claim 13, wherein the auxiliary electrodes (Kim 260) are arranged on any of the first sub light-shielding units (Kim 182), and are arranged on the second sub light-shielding units (Kim 284).

Regarding Claim 15, Kim teaches the method of manufacturing the display panel according to claim 13, wherein a thickness of each of the color resists (180a/180b) is greater than a thickness of the first light-shielding unit (182), and the color resists (180a/180b) are overlapped on the first light-shielding unit (182; see ¶ [0089] teaching that although not illustrated, “it should be noted that the overlapping of the color filter layers in the bank area BA may be employed in various other embodiments… [with] the discrete black matrix 182 between the two sub-pixel areas, at least one of the first color filter 580a and the second color filter 580b can be extended onto the black matrix 182”).  [Emphasis examiner’s]

Regarding Claim 16, Kim and Utsunomiya teach the method of manufacturing the display panel according to claim 12, wherein a resistance value of one of the auxiliary electrodes (Kim 260) close to a center of the display panel is less than a resistance value of one of the auxiliary electrodes (Kim 260) away from the center of the display panel (see Utsunomiya ¶ [0076] teaching “the auxiliary cathode wiring of the organic EL apparatus according to the present embodiment of the invention produces an advantageous effect that is… possible to reduce a voltage drop at and near the center of the display area 100 and suppress degradation in display quality at and near the center thereof”).
		Furthermore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative resistance values as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality (see Utsunomiya ¶ [0076]).

Regarding Claim 17, Kim and Utsunomiya teach the method of manufacturing the display panel according to claim 15, wherein a contact area of one of the auxiliary electrodes (Kim 260) close to the center of the display panel and the cathode layer (Kim 158) is greater than a contact area of one of the auxiliary electrodes (Kim 260) away from the center of the display panel and the cathode layer (Kim 158; see Utsunomiya ¶ [0063] teaching “since such an area occupies a small part only, the structure of the cathode 27 of the organic EL apparatus 1 according to the present embodiment of the invention is equivalent to a structure that is made up of a thin film part that is formed in the entire display area 100 and a thick film part that is formed in a grid pattern to overlap the partition wall 77… Thus, the organic EL apparatus 1 according to the present embodiment of the invention can reduce a voltage drop at and near the center of the display area 100 and suppress degradation in display quality (e.g., decrease in luminance) at and near the center thereof”).
		Furthermore, before the instant application was filed it would have been obvious to modify the auxiliary electrodes of Kim to have the relative contact areas as claimed, because Utsunomiya demonstrates that this auxiliary electrode configuration predictably and beneficially suppresses degradation of display quality by reducing electrical contact resistance (see Utsunomiya ¶ [0063]).


Claims 9, 11, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Utsunomiya, as applied above to Claims 1 & 12, and further in view of U.S. Pre-Grant Pub. 2020/0343315 to Lin et al. (from hereinafter Lin, prior art of record).
Regarding Claim 9, Kim and Utsunomiya teach (all citations reference Kim unless otherwise noted) the display panel according to claim 1, wherein a thickness of the light-shielding layer (Kim 182/284) is greater than a thickness of each of the color resists (Kim 180a/180b; as reasonably illustrated in Fig. 2).
Kim and Utsunomiya may not explicitly teach that the light-shielding layer (Kim 182/284) is overlapped on the color resists (Kim 180a/180b).
Lin does teach a similar display panel (e.g. Figs. 2 & 8-15; see Fig. 2 reproduced below for convenience) wherein a thickness of a light-shielding layer (e.g. BM 182/184; see ¶ [0038-46]) is greater than a thickness of each of the color resists (174), and the light-shielding layer (182/184) is overlapped (by distance d1; see Figs. 2 & 4 and ¶ [0043-44]) on the color resists (174; see ¶ [0043] teaching “the light shielding structure BM may overlap with the first light conversion layer 170a [which includes “color resist” 174] in the top view direction Z of the display device”).  Lin also teaches that their invention beneficially increase display brightness (see Lin ¶ [0040 & 43-45]).

    PNG
    media_image2.png
    598
    880
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to modify the light-shielding layer (182/284) of Kim to have overlap the color resists (180a/180b) as claimed, because Lin demonstrates that this light-shielding configuration predictably and beneficially increases display brightness (see Lin ¶ [0040 & 43-45]). 
Furthermore, the claimed arrangement of auxiliary electrodes would have been obvious because Lin demonstrates that this overlapping light-shielding layer configuration is an art-recognized equivalent structure used for the same MPEP § 2144.06).

Regarding Claim 11, Kim, Utsunomiya, and Lin teach the display panel according to claim 1, wherein material of the auxiliary electrodes (Kim 260; Lin AE) is one of a transparent conductive film (see Lin ¶ [0041] teaching “the material of the auxiliary electrode AE may include metal, transparent conductive material, any other suitable conductive material or combination thereof”) or a flexible electrode.
		Furthermore, the claimed material of the auxiliary electrodes would have been obvious selection because Lin demonstrates that this transparent conductive films are an art-recognized equivalent material used for the same purpose as an auxiliary electrode in an OLED array (see MPEP § 2144.06-07).

Regarding Claim 18, Kim, Utsunomiya, and Lin teach the method of manufacturing the display panel according to claim 12, wherein a thickness of the light-shielding layer (Kim 182/284; Lin 182/184) is greater than a thickness of each of the color resists (Kim 180a/180b; Lin 174), and the light-shielding layer (Lin 182/184) is overlapped on the color resists (Lin 174).

Regarding Claim 20, Kim, Utsunomiya, and Lin teach the method of manufacturing the display panel according to claim 12, wherein material of the auxiliary electrodes (Kim 260; Lin AE) is one of a transparent conductive film (see Lin ¶ [0041] teaching “the material of the auxiliary electrode AE may include metal, transparent conductive material, any other suitable conductive material or combination thereof”) or a flexible electrode.
		Furthermore, the claimed material of the auxiliary electrodes would have been obvious selection because Lin demonstrates that this transparent conductive films are an art-recognized equivalent material used for the same purpose as an auxiliary electrode in an OLED array (see MPEP § 2144.06-07).

Response to Arguments
Applicant’s arguments filed 03/10/2022 with respect to Amended Claims 1 & 12 have been considered but are not persuasive.
Regarding the Obviousness of Claims 1 & 12 in view of Kim and Utsunomiya:
Applicant amended Claims 1 & 12 to incorporate, respectively, the similar limitations of dependent Claims 2 & 16 including: “wherein a resistance value of one of the auxiliary electrodes close to a center of the display panel is less than a resistance value of one of the auxiliary electrodes away from the center of the display panel”
The non-final Office action (see pgs. 6-7) previously detailed that it would be obvious to one skilled in the art to modify the auxiliary electrodes (260) of primary reference Kim to exhibit the claimed arrangement of resistance values in view of secondary reference Utsunomiya.  Specifically, Utsunomiya ¶ [0076] taught that “the auxiliary cathode wiring of the organic EL apparatus according to the present embodiment of the invention produces an advantageous effect that… [makes it] possible to reduce a voltage drop at and near the center of the display area 100 and suppress degradation in display quality at and near the center thereof”).  
Utsunomiya provides explicit motivation for such a modification, teaching that this claimed configuration predictably and beneficially suppresses “degradation in display quality at and near the center thereof.”  (see Id.)

Applicant purportedly traverses this obviousness rejection, arguing (see Remarks; pgs. 9-10) that:
“[T]he different feature of this application reflects that the present application is invented based on completely different inventive ideas from Kim and the technical means embodied are also fundamentally different… [and] Kim does not give any motivation to a person of ordinary skill in the art to obtain the present Claim 1.”
First, applicant’s assertion that their invention encompasses “completely different inventive ideas from Kim” has no bearing on instantly amended Claims 1 & 12 because applicant not only fails to claim these “inventive ideas”, but also neglects to even identify them.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “different inventive ideas”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP § 2145 VI).  Thus applicant’s argument is not persuasive.
Second, applicant contends that “Kim does not give any motivation to a person of ordinary skill in the art to obtain the present Claim 1.”  Again, this is immaterial because Utsunomiya, on which the rejection is also based, does provide explicit motivation in their ¶ [0076], teaching that this claimed configuration predictably and beneficially suppresses “degradation in display quality at and near the center thereof.”  Applicant’s arguments are not persuasive because the rejection is based on a combination of prior art references including primary reference Kim in view of secondary reference Utsunomiya, which does explicitly teach a motivation to combine, as previously detailed in the non-final Office action.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See MPEP § 2145 IV)	
  
Applicant further argues (see pg. 10) that “Utsunomiya does not disclose or suggest arrange auxiliary electrodes irregularly, resulting in the definition of the present disclosure.”  Again, the instant claims teach nothing related to arranging the auxiliary electrodes “irregularly”.  Therefore, this argument is similarly unpersuasive because a prior-art rejection is not required to teach features which are not claimed (see again MPEP § 2145 VI).

Applicant further argues (see pg. 10) that “Utsunomiya [in Fig. 3]… does not show that the resistance value of one of the auxiliary electrodes close to a center of the display panel is less than a resistance value of one of the auxiliary electrodes away from the center of the display panel… because that [sic] the second auxiliary cathode wiring 22s are present at the two ends and there is no such second auxiliary cathode wiring 22 in the middle parts”  First, applicant appears to be confusing the cross-sectional portion of Utsunomiya at Fig. 3 with the entirety of the disclosed display device.  However, as one skilled in the art would readily understand, Fig. 3 of Utsunomiya merely depicts a unit section of the display which is repeated in rows and columns to form the array of Figs. 1-2.  Therefore, applicant’s determination of “two ends” and “middle parts” based on Fig. 3 of Utsunomiya is simply an incorrect assessment of what Fig. 3 of Utsunomiya actually teaches.  Therefore, this argument is unpersuasive because applicant’s assessment of prior art Utsunomiya severely mischaracterizes the teaching of the prior art. 
Even still, this argument is also unpersuasive because applicant again identifies the features of “two ends” and “middle parts”, which are not currently claimed (see again MPEP § 2145 VI).

Finally, applicant argues (see pg. 11) that “Utsunomiya fails to disclose or give any motivation for a person of ordinary skill in the art to obtain the technical features of Claim 1” As previously belabored, applicant’s assertion is patently false because Utsunomiya provides explicit motivation to combine (see ¶ [0076]), teaching that this claimed configuration predictably and beneficially suppresses “degradation in display quality at and near the center thereof.” Therefore, this argument is also not persuasive.

As the examiner has considered each of applicant’s arguments but found them unpersuasive, the obviousness rejection over Kim in view of Utsunomiya is hereby maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892